The respective attorneys for the parties on this appeal from a judgment of the Supreme Court, Nassau County, entered April 28, 1975, have agreed by stipulation dated September 16, 1975 that said judgment be modified as follows: (1) the support provision for plaintiff, payable by defendant, is reduced from $60 per week to $50 per week, effective September 19, 1975; (2) the support provision for the parties’ child, Douglas McGovern, payable by defendant to plaintiff, is reduced from $60 per week to $50 per week, effective September 19, 1975; and (3) defendant shall pay the sum of $150 within 10 days of September 16, 1975, as a counsel fee, to Michael Brook-man, Esq., attorney for plaintiff, for services up to September 16, 1975. In accordance with the foregoing, the judgment is modified as so provided, without costs. Gulotta, P. J., Rabin, Hopkins, Martuscello and Latham, JJ., concur.